DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 5 April 2021 in response to the Final Office action mailed 6 January 2021, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-3, 5-11, 13-17 and 19-21 are pending, wherein: claims 1, 3, 15-16 and 19 have been amended, claims 5-11, 13-14 and 17 are as previously presented, claim 2 is as originally filed, claim 21 is new, and claims 4, 12 and 18 have been cancelled by this and/or previous amendment(s). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 April 2021 has been entered.
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5-8, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Tanaka et al. (US PGPub 2014/0048131) or, in the alternative, under 35 
Regarding claims 1, 5, 6, 8, 17 and 21, Tanaka teaches conductive members containing a base material and a conductive layer provided on the base material, wherein the conductive layer includes (i) a metallic nanowire and (ii) a binder having a three-dimensional crosslinked structure (abstract; [0013]; [0051]-[0052]; [0077]-[0078];[0220]-[0228])(instant cured binder resin layer). Tanaka directly and explicitly teaches that a matrix binder may be present, aside from the cured sol-gel substance which also functions as a matrix ([0220]-[0224]), including non-photosensitive and photosensitive matrix resin materials ([0222]; [0224]-[0225]). Tanaka teaches at [0225] suitable matrix polymers, including a plurality of binder resins that meet the claimed limitation of being a ‘cured product of an ionizing radiation-curable resin (see instant original specification pages 8-9), such as polyacrylates, polymethacrylates including poly(methyl methacrylate), polyesters, epoxy resins, polyurethanes, etc.
Tanaka teaches the metallic nanowires have an average short-axis length of 150 nm or less ([0013]; [0054]; [0080]) and an average long-axis length of from 1 µm to 100 µm ([0081]-[0084]; [0101]). Tanaka further teaches the content of metallic nanowires, preferably silver nanowires, per square meter of the conductive layer is in a range of from 0.001 g/m2 to 0.100 g/m2 ([0102]-[0103]) and teaches the mass ratio of the content of cured sol-gel substance to the content of the metallic nanowires in the conductive layer is preferably in a range of 0.5/1 to 25/1 ([0164]; see also examples) (substantially overlaps with and renders anticipated instant 0.15 to 5.00 at%). Tanaka further teaches 
Tanaka further teaches the thickness of the cured conductive film is from 0.005 to 0.5 µm ([0023]; [0188]), and teaches the nanowires have an average short-axis (average diameter) length of 150 nm or less ([0013]; [0054]; [0080];[0082]) and an average long-axis length of from 1 µm to 100 µm ([0081]-[0084]; [0101])(instant thickness smaller than a fiber size).
Tanaka teaches the conductive members suitable for use as touch panels and teaches that film strength and abrasion resistance of the conductive layer are of concern ([0008]), as are flexibility, bendability, and bending resistance ([0009]-[0011]; [0055]). Tanaka does not specifically teach the Martens hardness of 150 to 3,000 N/mm2 (claim 1) or of 200 to 1,000 N/mm2 (claim 17) (measured at an indentation depth of 100 nm from a surface). However, Tanaka teaches the conductive member having a conductive layer comprising the claimed components, present in the claimed amounts. According to the instant specification a Martens hardness of less than 150 N/mm2 corresponds to a laminate that is easily scratched and cracks on bending (original specification, [0012]). Therefore the claimed effect/physical property i.e. a Martens hardness of 150 to 3,000 N/mm2, or of 200 to 1,000 N/mm2, would inherently be achieved by a composition with all the claimed ingredients, claimed amounts and substantially similar process (see In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1990); MPEP 2112.01) which is taught by the cited reference of Tanaka as being flexible and abrasion resistant (see above). If it is Applicant's position that this would not be the case: (1) evidence would need to be provided to support Applicant's 
Alternatively, Jin teaches that it is known to adjust the Martens hardness of conductive touch panels to 200 N/mm2 or higher so that the substrate is difficult to damage, especially when balanced with a desired flexibility such that cracking does not occur upon bending ([0038]-[0042]). Jin and Tanaka are analogous art and are combinable because they are concerned with the same field of endeavor namely conductive touch panels having desired abrasion resistance and bendability. At the time of filing a person having ordinary skill in the art would have found it obvious to adjust the Martens hardness of Tanaka as taught by Jin and would have been motivated to do so as Tanaka teaches both abrasion resistance and bendability are of concern and further as Jin teaches adjusting the Martens hardness is advantageous to render the surface hard to damage ([0039]).
Regarding claim 2, Tanaka teaches, or in the alternative Tanaka in view of Jin renders obvious, the conductive member as set forth above. Tanaka further teaches light transmittance A (90% or more) and B (from 85% to less than 90%) values ([0397]-[0400], Tables 3 and 4), and Haze A (less than 1.5%), B (from 1.5% to less than 2%) and C (from 2.0% to less than 2.5%) values ([0401]-[0406]; Tables 3 and 4).
Regarding claim 7, Tanaka teaches, or in the alternative Tanaka in view of Jin renders obvious, the conductive member as set forth above. Tanaka further teaches the base material is selected from glasses, synthetic resins, metals and ceramics ([0072]-


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior section.
Claims 3 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US PGPub 2014/0048131) or, in the alternative Tanaka et al. (US PGPub 2014/0048131) in view of Jin et al. (US PGPub 2011/0216029), and further in view of Tanaka et al. (US PGPub 2014/0034360; hereinafter Tanaka2).
Regarding claims 3 and 19, Tanaka teaches, or in the alternative Tanaka in view of Jin renders obvious, the conductive member as set forth in claim 1 above. Tanaka further teaches the conductive layer may include a matrix ([0220]-[0221]), aside from the cured sol-gel substance which also functions as a matrix ([0221]), including photosensitive and non-photosensitive materials ([0222])(see above). Tanaka further teaches that the conductive layer can be non-patterned or patterned ([0198]-[0202]).
Tanaka does not specifically teach that the nanowires protrude from the conductive layer. However, Tanaka2 teaches when patterning such conductive layers comprising the combination of metallic nanowires and a photoresist matrix, it is known to remove portions of the photoresist and put the nanowires into an exposed state ([0271]). Tanaka2 and Tanaka are analogous art and are combinable because they are concerned with the same field of endeavor, namely touch panels having patterned 
Regarding claim 20, Tanaka in view of Tanaka2 renders obvious, the conductive member as set forth above. Tanaka further teaches the thickness of the cured conductive film is from 0.005 to 0.5 µm ([0023]; [0188]), and teaches the nanowires have an average short-axis (average diameter) length of 150 nm or less ([0013]; [0054]; [0080];[0082]) and an average long-axis length of from 1 µm to 100 µm ([0081]-[0084]; [0101])(instant thickness smaller than fiber size; instant binder resin layer defines surface; instant filler protrudes from surface by 5-600nm).


Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alden et al. (US 8,049,333) in view of Jin et al. (US PGPub 2011/0216029).
Regarding claims 9, 14 and 16, Alden teaches transparent conductors comprising metal nanowires and teaches production methods thereof, including a method of utilizing a flexible donor substrate as follows: a conductive layer comprising metal nanowires and a matrix is coated on a flexible donor substrate, the conductive layer is then separated from the flexible donor substrate and is then transferred on to a substrate of choice (col 24 ln 4-21). Alden teaches the flexible donor substrate is selected from sheets, films, webs and the like (col 24 ln 22-29), and may include a pre-2 to about 10 µg/cm2 (col 9 ln 52-68), and teaches an example using a nanowire dispersion/ink to deposit the nanowires having a content of from 0.05 to 1.4% metal nanowires (col 16 ln 1-13)(instant 0.15 to 5.00 at%).
Alden further teaches the conductive layer has a thickness of 10 nm to 5 µm (col 8 ln 60-62). Alden teaches the metal nanowires have at least one cross sectional dimension of less than 200 nm and an aspect ratio of greater than 50 (col 5 ln 43-52) and teaches silver nanowires having a diameter/width of 70 nm to 80 nm and a length of around 8 µm (example 2; col 29 ln 14-16)(instant thickness smaller than a fiber size).
Alden is silent as to a Marten’s hardness of 150 to 3,000 N/mm2. However, Jin teaches similar conductive layered materials having a conductive layer on a substrate and suitable for similar uses such as touch panels. Jin teaches that it is known to adjust the Martens hardness of conductive touch panels to 200 N/mm2 or higher so that the substrate is difficult to damage, especially when balanced with a desired flexibility such that cracking does not occur upon bending ([0038]-[0042]). Jin and Alden are analogous art and are combinable because they are concerned with the same field of endeavor namely conductive touch panels having desired flexability. At the time of filing a person having ordinary skill in the art would have found it obvious to adjust the Martens hardness of Alden as taught by Jin and would have been motivated to do so as Alden teaches conductivity and flexibility are of concern and further as Jin teaches adjusting the Martens hardness is advantageous to render the surface hard to damage ([0039]).
Regarding claim 10, Alden in view of Jin renders obvious the method as set forth above and Alden further teaches light transmission is at least 80% (col 8 ln 49-59; col 10 ln 56-60) and haze is no more than 5% (col 10 ln 61 to col 11 ln 3). Additionally, Alden exemplifies a light transmission value of 87.2% and a haze value of 4.76% (Table 1). 
Regarding claim 11, Alden in view of Jin renders obvious the method as set forth above and Alden further teaches that the nanowires may protrude from the surface of the matrix (col 10 ln 1-22; Fig 10C).
Regarding claims 12 and 13, Alden in view of Jin renders obvious the method as set forth above and Alden further teaches the conductive layer has a thickness of 10 nm to 5 µm (col 8 ln 60-62). Alden teaches the metal nanowires have at least one cross sectional dimension of less than 200 nm and an aspect ratio of greater than 50 (col 5 ln 43-52) and teaches silver nanowires having a diameter/width of 70 nm to 80 nm and a length of around 8 µm (example 2; col 29 ln 14-16).
Regarding claim 15, Alden in view of Jin renders obvious the method as set forth above and Alden further teaches additional steps of irradiation and/or heating as needed (col 25-27).


Response to Arguments/Amendments
The 35 U.S.C. 102(a)(1)/103 rejection of claims 1, 2, 5-8 and 17 as anticipated by Tanaka et al. (US PGPub 2014/0048131), or in the alternative unpatentable over Tanaka in view of Jin et al. (US PGPub 2011/0216029) is maintained. Applicant’s 
Applicant again repeats the argument that Tanaka does not teach the as-amended claim limitation and only teaches sol-gel materials. The Examiner notes that this is not correct. As was previously noted by the Examiner, Tanaka explicitly teaches the inclusion of matrix resins in addition to the sol-gel component (see above). Tanaka teaches the matrix resins can be selected from photosensitive and non-photosensitive materials (see above; [0220]-[0225]), a plurality of which read upon the very resins explicitly stated in the instant original specification (see page 8) as being the cured product of an ionizing radiation-curable resin including: polyacrylates, polymethacrylates including poly(methyl methacrylate), polyesters, epoxy resins, polyurethanes, etc.

The 35 U.S.C. 103 rejection of claims 3 and 18-20 as unpatentable over Tanaka et al. (US PGPub 2014/0048131), or in the alternative unpatentable over Tanaka in view of Jin (US PGPub 2011/0216029), as set forth in claim 1 and further in view of Tanaka et al. (US PGPub 2014/0034360; hereinafter Tanaka2) is maintained. Applicant acknowledges (Remarks, pages 6-7) but provides no further substantive rebuttal of the set forth rejection.

The 35 U.S.C. 103 rejection of claims 9-16 as unpatentable over Alden et al. (US 8,049,333) in view of Jin et al. (US PGPub 2011/0216029) is maintained. Applicant’s arguments (Remarks, page 7) have been fully considered but were not found persuasive. 

As noted, Alden teaches a conductive layer comprising metal nanowires and a matrix is coated on a flexible donor substrate, and further teaches nanowire loading level is from about 0.05 µg/cm2 to about 10 µg/cm2 (col 9 ln 52-68), wherein the conductive layer has a thickness of 10 nm to 5 µm (col 8 ln 60-62) and the metal nanowires have at least one cross sectional dimension of less than 200 nm and an aspect ratio of greater than 50 (col 5 ln 43-52) and teaches silver nanowires having a diameter/width of 70 nm to 80 nm and a length of around 8 µm (i.e. nanowires ‘thicker’ than the thickness of the conductive layer) wherein the nanowire dispersion/ink to deposit the nanowires has a content of from 0.05 to 1.4% metal nanowires of silver (col 16 ln 1-13)(instant 0.15 to 5.00 at%). Applicant has not demonstrated that Alden does not meet “a ratio” of “a” conductive material element constituting the conductive fibrous filler on an outermost surface-side surface of the conductive layer of 0.15 to 5.00 at%. 
Applicant argues Alden uses a solvent and thus no guidance to the nanowire content can be determined. The Examiner notes that the solvent is removed leaving deposited nanowires, composed of metallic silver, which are loaded at a level of from 0.05 to 10 µg/cm2 on the surface of the substrate. 
As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicants to show otherwise (see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); see also In re Fitzgerald, 205 USPQ 594 (CCPA 1980)).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/           Primary Examiner, Art Unit 1767